Exhibit 99.1 MODEL N ANNOUNCES FIRST QUARTER OF FISCAL YEAR 2 Redwood City, CA – Model N, Inc., (NYSE: MODN), the leading provider of cloud-based Revenue Management solutions to life science, technology and manufacturing companies, today announced financial results for the first quarter of fiscal year 2016, which ended December 31, 2015. “Model N posted a strong start to fiscal year 2016 exceeding our guidance for the top and bottom line.We continue to make excellent progress on executing our strategy to concurrently grow our revenues AND to transform our business to SaaS and Recurring Revenue.In particular, I am very excited by the fact that Model N reported 81% of total revenues as SaaS and Maintenance revenue as this is a 25 percentage point increase from the year ago level,” said Zack Rinat, Founder, Chairman, and Chief Executive Officer of Model N.“Additionally, I am very pleased that effective February 21, 2016, Edward Sander will join Model N as Chief Executive Officer. I will assume a new role as Executive Chairman, focusing on board development, strategy, and supporting Ed as the new CEO of Model N.Ed brings a wealth of executive leadership experience to the company to accelerate our very positive trajectory. I am confident that under his leadership, Model N will reach exciting new heights in the years ahead.” First Quarter 2016 Financial Highlights: • Total Revenues: Total revenues were $24.5 million, compared to $22.1 million for the first quarter of fiscal 2015. • Gross Profit: Gross profit was $12.1 million, compared to $12.6 million for the first quarter of fiscal 2015.Gross margins were 49%, compared to 57% for the first quarter of fiscal 2015.Non-GAAP gross profit was $12.7 million, compared to $13.0 million for the first quarter of fiscal 2015.Non-GAAP gross margins were 52%, compared to 59% for the first quarter of fiscal 2015. • Loss from operations: GAAP loss from operations was $(7.7) million, compared to a loss from operations of $(4.2) million for the first quarter of fiscal 2015.Non-GAAP loss from operations was $(4.4) million, compared to a Non-GAAP loss from operations of $(1.7) million for the first quarter of fiscal 2015. • Net loss: GAAP net loss was $(7.8) million, compared to net loss of $(4.3) million for the first quarter of fiscal 2015. GAAP diluted net loss per share attributed to common stockholders was $(0.29) based upon weighted average shares outstanding of 26.8 million, as compared to net loss per share of $(0.17) for the first quarter of fiscal 2015 based upon weighted average shares outstanding of 25.3 million. • Non-GAAP net loss: Non-GAAP net loss was $(4.4) million, as compared to Non-GAAP net loss of $(1.7) million for the first quarter of fiscal 2015. Non-GAAP net loss per share was $(0.16) based upon weighted average shares outstanding of 26.8 million, as compared to Non-GAAP net loss per share of $(0.07) for the first quarter of fiscal 2015 based upon weighted average shares outstanding of 25.3 million. • Adjusted EBITDA: Adjusted EBITDA was $(3.2) million, compared to $(0.8) million for the first quarter of fiscal 2015. Use of Non-GAAP Financial Measures A reconciliation of GAAP to non-GAAP financial measures has been provided in the financial tables included in this press release. Guidance: As of February 8, 2016, we are providing guidance for the second quarter of fiscal 2016 and the full fiscal year ending September 30, 2016. Second Quarter Fiscal 2016 Guidance: •Total revenues are expected to be in the range from $25.4 million to $25.6 million, •Non-GAAP loss from operations is expected to be in the range of ($7.0) million to ($6.8) million, •Non-GAAP net loss per share is expected to be in the range of ($0.26) to ($0.25) based upon weighted average shares outstanding of 27.0 million shares. Fiscal Year 2016 Guidance: •Total revenues are expected to be in the range from $106.5 million to $107.5 million, •Non-GAAP loss from operations is expected to be in the range of ($17.5) million to ($17.2) million, •Non-GAAP net loss per share is expected to be in the range of ($0.65) to ($0.63) based upon weighted average shares outstanding of 27.2 million shares. Quarterly Results Conference Call Model N will host a conference call today at 2:00 PM Pacific Time (5:00 PM Eastern Time) to review the company’s financial results for the first quarter of fiscal year 2016, which ended December 31, 2015. To access the call, please dial (877) 705-6003 in the U.S. or (201) 493-6725 internationally.Passcode is 13628027.A live webcast of the conference will be accessible from Model N’s website at: http://investor.modeln.com. Following the completion of the call, a recording will be available for one year for replay at: http://investor.modeln.com and a telephone replay will be available through 11:59 p.m. ET on February 15, 2016 by dialing (877) 870-5176 in the U.S. or (858) 384-5517 internationally with recording access code 13628027. About Model N Model N is the leader in Revenue Management Cloud solutions for life science, technology and manufacturing companies. Driving mission critical business processes such as configure, price and quote (CPQ), contract management, rebates and regulatory compliance, Model N Cloud solutions transform the revenue lifecycle from a series of disjointed operations into a strategic end-to-end process. With deep industry expertise, Model N supports the unique business needs of the world’s leading brands in life science, technology and manufacturing companies across more than 100 countries. Model N is a trusted partner to some of the world’s largest brands, including Johnson & Johnson, AstraZeneca, Boston Scientific, Novartis, Ortho Clinical Diagnostics, Atmel, Fairchild and Marvell. Model N trades on the New York Stock Exchange under the symbol MODN. Model N® is the registered trademark of Model N, Inc. Any other company names mentioned are the property of their respective owners and are mentioned for identification purposes only. Forward-Looking Statements This press release contains forward-looking statements including, among other things, statements regarding Model N’s second quarter and full year fiscal year 2016 revenue and other financial results. The words “believe,” “may,” “will,” “estimate,” “continue,” “anticipate,” “intend,” “expect,” and similar expressions are intended to identify forward-looking statements. These forward-looking statements are subject to risks, uncertainties, and assumptions. If the risks materialize or assumptions prove incorrect, actual results could differ materially from the results implied by these forward-looking statements. Risks include, but are not limited to: (i) delays in closing customer contracts; (ii) our ability to improve and sustain our sales execution; (iii) the timing of new orders and the associated revenue recognition; (iv) adverse changes in general economic or market conditions; (v) delays or reductions in information technology spending and resulting variability in customer orders from quarter to quarter; (vi) competitive factors, including but not limited to pricing pressures, industry consolidation, entry of new competitors and new applications and marketing initiatives by our competitors; (vii) our ability to manage our growth effectively; and (viii) acceptance of our applications and services by customers; (ix) success of new products; (x) the risk that the strategic initiatives that we may pursue will not result in significant future revenues; and (xi) our ability to retain customers. Further information on risks that could affect Model N’s results is included in our filings with the Securities and Exchange Commission (“SEC”), including our most recent quarterly report on Form 10-Q and our annual report on Form 10-K for the fiscal year ended September 30, 2015, and any current reports on Form 8-K that we may file from time to time. Should any of these risks or uncertainties materialize, actual results could differ materially from expectations. Model N assumes no obligation to, and does not currently intend to, update any such forward-looking statements after the date of this release. Non-GAAP Financial Measures We have provided in this release financial information that has not been prepared in accordance with accounting standards generally accepted in the United States of America (“GAAP”). We use these non-GAAP financial measures internally in analyzing our financial results and believe they are useful to investors, as a supplement to GAAP measures, in evaluating our ongoing operational performance. We believe that the use of these non-GAAP financial measures provides an additional tool for investors to use in evaluating ongoing operating results and trends and in comparing our financial results with other companies in our industry, many of which present similar non-GAAP financial measures to investors. Non-GAAP financial measures should not be considered in isolation from, or as a substitute for, financial information prepared in accordance with GAAP. Investors are encouraged to review the reconciliation of these non-GAAP financial measures to their most directly comparable GAAP financial measures below. A reconciliation of our non-GAAP financial measures to their most directly comparable GAAP measures has been provided in the financial statement tables included below in this press release. Our reported results include certain non-GAAP financial measures, including non-GAAP gross profit, non-GAAP loss from operations, non-GAAP net loss, non-GAAP net (loss) income per share, and adjusted EBITDA. Non-GAAP gross profit excludes stock-based compensation expense, LeapFrogRX compensation charges and amortization of intangible assets. Non-GAAP loss from operations and non-GAAP net loss exclude stock-based compensation expense, LeapFrogRX compensation charges, amortization of intangible assets, certain legal expenses and acquisition & integration related expenses as they are often excluded by other companies to help investors understand the operational performance of their business and, in the case of stock-based compensation, can be difficult to predict. In addition, stock-based compensation expense varies from period to period and company to company due to such things as differing valuation methodologies and changes in stock price.Adjusted EBITDA is defined as net loss, adjusted for LeapFrogRX compensation charges, depreciation and amortization, stock-based compensation expense, certain legal expenses, restructuring charges, interest income and other expenses, net, and provision for income taxes.Reconciliation tables are provided in this press release. Investor Relations Contact:
